Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
 
Rejoinder
Claims 1, 6, 10, 12, 13, 15, and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 14, directed to the process of making or using an allowable product and to a nonelected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on  10/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments and Withdrawn Rejections
Applicant’s arguments filed 1/25/22 (hereafter, “Remarks”) have been fully considered and are addressed herein upon entry of the RCE filed 2/8/22.  These remarks correspond to claim amendments filed 1/25/22 which were denied entry in the advisory action mailed 2/4/2022.
The rejection of claims 1, 6, 10, 12, 13, 15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Chung in view of Marti, Ksander, and Cao is withdrawn.  Applicant argues in Remarks that Chung does not teach a bilayer tablet having the particular functional release properties and stability properties as claimed.  In view of Applicant’s further arguments that the prior art does not necessarily  teach the claimed features in particular combination and necessarily having the claimed properties and function, the rejection previously issued is withdrawn.  Applicant’s argument to this effect is persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it cannot be shown that the prior art necessarily teaches the combination of claimed components necessarily having the functional characteristics further claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 10-15, and 17 (renumbered 1-9) are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617